                                  IN THE
                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS
                          EAST ST. LOUIS DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                        Plaintiff,                )
      vs.                                         )
                                                  )
FUNDS IN THE AMOUNT OF                            )
FIVE HUNDRED TEN THOUSAND                         )
NINE HUNDRED TEN DOLLARS                          ) No. 3:18-cv-1683-NJR-SCW
($510,910.00) in U.S. CURRENCY, and               )
ONE FORD FOREST RIVER FORESTER                    )
RECREATIONAL VEHICLE, BEARING                     )
VIN: 1FDWS9PM1GKA97463, WITH                      )
ALL ACCESSORIES, ATTACHMENTS,                     )
AND COMPONENTS THEREON                            )
                                                  )
                        Defendants.               )
                                                   )
PATRICK N. BARBER and STEPHEN M. KOMIE            )
                                                  )
                        Claimants.                )

                         CERTIFICATE OF SERVICE

      The undersigned, an attorney, deposes and states that a true and correct
copy of Claimant Patrick N. Barber’s Amended Verified Claim has been
served upon the below named party(ies), by filing said document in the
CM/ECF system on December 14, 2018.

TO:   William Coonan                        Clerk of the U.S. District Court
      Assistant United States Attorney      for the Southern District of Illinois
      Nine Executive Drive                  750 East Missouri Avenue
      Fairview Heights, Illinois 62208      East St. Louis, Illinois 62201

                                       /s/Stephen M. Komie
                                      Stephen M. Komie
                                      Komie and Associates
                                      One N. LaSalle Street, Suite 4200
                                      Chicago, Illinois 60602
                                      312/263-2800
